DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guiding device” in claims 1, 4, 9-11, 14, 15, 18, and 19 with specification support in published [0080]; “actuation unit” in claims 1, 2, 4, 7, 13, and 15 with support in [0083]; “tracking unit” in claim 1 with support in [0144, 0145, 0154]; “control unit” in claims 1, 12, 14, and 20 with support in [0101]; and “robotic device” in claim 20 with support in the Abstract.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, ‘contacting’ should be ‘configured to contact’ to clearly set forth the unit relative to the patient anatomy.
In claims 7-11, the “indicator” is unclear as this appears to be the same feature as the “representation of the capability” now present in claim 1.
In claim 20, line 4, ‘contacts’ should be ‘configured to contact’ to clearly set forth the relationship between the device and the patient anatomy.
In claim 20, line 9, it appears ‘a predetermined’ should be ‘the predetermined’ as the term is previously introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavallee et al (US Pub 2016/0135816 -cited by applicant).
Re claims 1, 13-15, 17, 20: Lavallee discloses a system for guiding a surgical tool held by a user relative to at least one target axis defined in a coordinate system of a patient’s spine [0081; wherein the procedure is for any type of orthopedic surgery including that of the spine], comprising:
a surgical tool defining a tool axis [0174; see the tool 3 with its longitudinal axis];
(i) robotic device (Fig 3L, 0108; see the “robot”) comprising:
a base (Fig 3L, 7A,B; see base 1),
a guiding device tube configured for constraining the surgical tool to a guiding/tool axis while the user uses the tool (Figs 7A,B; see the tool 3 coupled to effector 2a which indicates the tool is guided along the effector axis with the device being a tube),
a compact motorized actuation unit movable relative to the base, coupled to the guiding device for adjusting a position and orientation of said guiding device relative to the target axis (Fig 7A,B, 0174, 0145; see the actuation unit 4 and the axis of the cylinder as the target axis),
a support unit connected to the base so as to provide a partial mechanical link between the guiding device and the spine (Fig 7A,B, 0124, 0238, 0354; see the support unit 5 and see the pin 50 that contacts the bone, thereby providing a mechanical link), 
(ii) a passive articulated lockable holding arm supporting the base of the robotic device, which is locked simultaneously when the actuator is activated [0328, 0329; see the articulated arm 510 with lock switch (i.e. a trigger), wherein the actuator is only activated when the arm is locked], 
(iii) a tracking unit configured to determine in real time the pose of the guiding/tool axis with respect to the coordinate system of the patient’s spine [0248-0249, Fig 1; see the tracking unit 200 wherein the effector axis corresponds to the guiding axis],  
(iv) a control unit (Fig 1, 300) configured to:
(a) determine the guiding/tool axis with respect to the predetermined target axis via a comparison between the axes (Fig 2I; see the guiding/tool axis as the axis of C2 and the target axis is visualized as C2 aligned with C1, wherein the two are compared to obtain the alignment)
(b) compute a working space of the robotic device for said determined pose [0145; see the working space p3),
(c) compute a capability of the actuation unit to bring the guiding/tool axis in alignment with the target axis based on the computed working space and the pose of the guiding device (Figs 2I,J, 0145, 0146; see the 2D representation p4 wherein the tool axis is aligned with the cylinder axis and see the computing of the “display criteria”), 
(v) cause a user interface coupled to the control unit to display a representation of the guiding/tool axis, a representation of the target axis, and a representation of the capability of the actuation unit to bring the guiding/tool axis into alignment with the target axis, (Fig 1, 0282, Figs 2I,J, 0145, 0146; see the interface 400 wherein the guiding axis is represented by circle C2, the target axis is represented by C1 when it is aligned with C2 or alternatively is represented by space p4, and the capability is represented as the “display criteria” to indicate a percentage of the volume reachable for a given position of the base), 
wherein, if the capability meets a predetermined level/threshold [0145, 0146, 0312; see the alignment ‘tolerances’ or the percentage/score, and see the determined distances at each step which corresponds to a predetermined level after which the actuation unit is moved], the control unit is further configured to control the actuation unit to bring the guiding axis into alignment with the target axis, and select a second target axis closest to the first axis once the arm is unlocked [0312; see the optimized path that is a line connecting the target and the entry point, wherein the actuator moves the effector according to the computed path; 0328, 0329; see the articulated arm 510 with lock switch, wherein the actuator is only activated when the arm is locked].
Re claim 2: The capability of the actuation unit to bring the guiding axis in alignment with the target axis is computed based on a distance between an envelope of the working space and the target axis [0312; see the actuation unit moving the effector according to the computed path wherein the path is defined based on the distance between the tool tip and the current pose of the computed path which is included in the working space envelope]. 
Re claim 3: The capability is at a first level when the target axis is within the working space, with a distance between the envelope of the working space and the target axis below a determined threshold, and at a second level when the target axis is within the working space, with a distance between the envelope of the working space and the target axis greater than said determined threshold (0312, Fig 2J, wherein the area to be burred can be covered by moving the actuator and where space p4 encloses circle c1 making it possible to align the axes; also see the determined distances at each step, which corresponds to a determined threshold).
Re claim 4: The actuation unit is configured to be activated only when the capability of the actuation unit to bring the guiding device into alignment with the target axis is at the second level (Figs 2I,J, 0145; see the aligning of the tool axis and the cylinder axis which occurs when p4 encloses c1, or only when the base is locked).
Re claims 7, 8: The user interface is further configured to display said at least one computed indicator representing the capability of the actuation unit to bring the guiding axis in alignment with the target axis, and also displayed as an element having a feature variable as a function of distance between the envelope of the working space and the target axis (Fig 1, 0282, Figs 2I,J; see the interface 400 wherein the tool axis is shown relative to and aligned with a target axis that is the center of c1 and c2; 0312, Fig 2J, wherein the area to be burred can be covered by moving the actuator and where space p4 encloses circle c1 making it possible to align the axes; also see the determined distances at each step, which corresponds to a determined threshold).
Re claim 9: The computed indicator is displayed on the user interface as a three-dimensional view comprising a pair of distal and proximal tori representing respectively the envelope of the working space in a distal and a proximal section of the guiding device, the user interface further displaying the guiding axis relative to said distal and proximal tori (Figs 2I,J, 0136; see the application in three dimensions and see the figures showing circles c1, c2 which are tori as they represent the surface of revolution generally by a revolving circle (in 3D)).
Re claims 10, 11: The computed indicator is displayed on the user interface as a distal torus and a proximal disc representing respectively the envelope of the working space in a distal section of the guiding device and on a reference surface or section of the spine, the user interface further displaying the guiding axis relative to said distal torus and proximal disc, wherein the reference surface is selected from: the patient’s skin, an entry point of the tool in the spine, and a section of the spine passing through a target point within the spine, wherein the disc contains a slice of a 3D medical image passing through the target point (Figs 2I,J, 0136; see the application in three dimensions and see the figures showing circles c1, c2 which are a tori and a proximal disc as they represent the surface of revolution generally by a revolving circle (in 3D); 0312; see the actuation unit moving the effector according to the computed path wherein the path is defined based on the distance between the tool tip and the current pose of the computed path which is included in the working space envelope).
Re claim 12: The control unit is configured to select, among several target axes, the target axis closest to the current position of the robotic device, and to carry out steps (a) to (c) for said selected target axis (Fig 2I; see the tool axis that is visualized where the tool axis is the axis of the guide; wherein the steps are repeated until the complex shape encloses the outer circle).
Re claim 16: The actuation unit comprises two five-bar linkages configured to move in parallel planes [0384; see the two five-bar linkages].
Re claims 18, 19: The tracking unit comprises a first optical tracker or emitter attached to the guiding device and a second optical tracker or EM sensor configured to be attached to the patient’s spine [0253-0256; see the trackers as emitters or receivers and may use EM tracking].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee et al (US Pub 2016/0135816 -cited by applicant), as applied to claim 1, in view of Simon et al (US Pub 2010/0041985 -previously cited).
Re claims 5, 6: Lavallee discloses that the user interface is configured to display a 2D or 3D representation of the guiding axis relative to the target axis, wherein said 2D or 3D representation comprises, in a plane perpendicular to the target axis: a first circle (C1) having a center representing a distal point of the guiding axis, and a second circle (C2) having a center representing a proximal point of the guiding axis (Figs 2I,J; 0136; see the 2D representations and circles c1, c2 and see that the display may be in 3D), but does not discloses crosses having an intersection representing the target axis or a bar as the guiding axis. However, Simon teaches crosses having an intersection representing the target axis and a bar as the guiding axis (Fig 6, 0064; see the cross hair image representing the tip and cross hair representing the tail of the instrument, wherein the crosses comprise bars). It would have been obvious to the skilled artisan to modify Lavallee, to use the representations as taught by Simon, as such would facilitate identification of particular features in the display.

Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive. Applicant has amended the claims and the new limitations are met as set forth in the rejection above. In addition, Applicant asserts that the reference does not disclose computing a capability of the actuation unit to bring the guiding axis in alignment with the target axis based on the working space and the pose of the guiding device (claim 1), or determining, based on a predetermined threshold, if the robotic device is capable of sufficient movement to align the tool axis with a predetermined axis (claim 20). Respectfully, the Examiner disagrees. The reference (Lavallee et al) teaches of computing a capability of the actuation unit to bring the guiding axis in alignment with the target axis based on the working space and the pose of the guiding device or determining, based on a predetermined threshold, if the robotic device is capable of sufficient movement to align the tool axis with a predetermined axis [0145, 0146; wherein the display of the alignment of C1 and C2 within p4 is computing a capability as it indicates that the guiding device is in a position for burring to be performed; further, the “tolerances” and “display criteria” also represent a capability of the actuation unit, wherein the tolerance, percentage, distance, or score is a threshold that indicates the capability].
The prior 112f interpretation is maintained but modified. The prior 112b rejections are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793